Bobinson, J.
1 The material facts involved in this-case, shown by a certificate of the trial judge, are as-follows: The plaintiff is a practicing physician and surgeon, and was duly summoned by the coroner of' Boone county to make an examination of the dead body of one Elias Phipps, upon which an inquest was being-held. In response to the summons, plaintiff made an. examination of the body, and the fact was reported to the board of supervisors of Boone county by the coroner, who certified that the services rendered by the-plaintiff in making the examination were reasonably worth the sum of fifty dollars. The board of supervisors allowed only twenty-five dollars, which the plaintiff refused to accept, and brought this action to recover the sum of fifty dollars. The case was tried in the-district court, and, when the evidence for the plaintiff had been offered, the court withdrew the case from the-jury, and rendered judgment in favor of the defendant for costs. We are required to determine whether in case a physician makes a post mortem examination of a body, by the direction of the-corner, he is bound by the allowance for his services-which the board of supervisors makes as reasonable, or whether he may recover more by showing his services-were of greater value than the amount so allowed. This cause has been submitted to us twice. An opinion, was filed on the first submission (55 N. W. 327), but a. petition for a rehearing was presented and sustained, and the cause was again submitted for our determination. Section 368 of the Code, which referred to-inquisitions upon the bodies of deceased persons, was as follows: “Section 368. In the above inquisition, by a coroner, when he or the jury deem it requisite, he may summon one or more physicians or surgeons to-make a scientific examination, and shall allow in such case a reasonable compensation, instead of witnesses-fees.” The case of Cushman v. Washington Co., 45 *361Iowa, 255, arose under that section, and it was therein decided that the coroner, or the justice acting in his ■absence, was the officer or tribunal exclusively charged with fixing the compensation of the person who should make the examination required. It was said, further, that, as an allowance in that case had been made, it was in the nature of an adjudication which was still in force. It was not decided that there could be no relief from the action of the officer or tribunal in fixing an inadequate compensation, but the court said it was not dear what, if any, remedy was provided for such a case. In the case of Sanford v. Lee Co., 49 Iowa, 148, it was said, on the authority of the Cushman case that, the coroner having allowed the claim of the physician who had made the examination, it was a liquidated demand which the county was bound to pay in the absence of fraud. After those decisions were rendered, the twentieth general assemby amended section 368 of the Code to read as follows: “Section 368. In the above inquisition by a coroner, when he or the jury deem it requisite, he may summon one or more physicians or surgeons to make a scientific examination, who, instead of witness fees, shall receive such reasonable compensation as may be allowed by the county board of supervisors.” Chapter 64, Acts, Twentieth General Assembly. The claim for services rendered under the section as amended is not liquidated when it is presented to the board of supervisors for allowance. That board has power “to examine, settle and allow all just claims against the county, unless otherwise provided by law.” Code section 303. “(4) No action can be brought against a county on any unliquidated demand until it has been presented to the board and payment demanded.” Code, section 2610. Ordinarily, the action of the board on an unliquidated claim is not final, but suit may be brought thereon after it has been presented to the board as required by the statute. Armstrong v. *362Tama Co., 34 Iowa, 309; Curtis v. Cass Co., 49, Iowa, 421. Section 4 of chapter 73 of the Acts of the Twenty-first General Assemblyprovid.es that “with the approval of the district court he (county attorney) may procure-such assistance in the trial of a person charged with the-crime of felony as he shall deem necessary, and such assistant, upon presenting to the board of supervisors a certificate of the district judge before whom said cause-was tried, certifying to the service rendered, shall be allowed a reasonable compensation therefor, to be fixed' by the board of supervisors.” That statute was considered in the case of Stone v. Marion Co., 78 Iowa, 15, 42 N. W. Rep. 570, and held to require the board to-fix a reasonable compensation. It was further held that, if the amount fixed was not reasonable, the plaintiff was under no obligation to- accept it, but had a right to resort to the courts for a determination of the-amount to which he was entitled. The legal effect of the provision considered in that ease is so nearly identical with the one which we are now required to-construe that the same rule applies to both. Following the rule announced in the Stone case, we hold that it-was the.duty of the board of supervisors to allow a reasonable compensation for the services in question, and that, if it did not, the plaintiff had a right to-collect such compensation, by an action against the county. The judgment of the district court is reversed.